Citation Nr: 1644610	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome of the trapezius muscle and medial scapular region, right (claimed as right shoulder condition), secondary to service-connected DJD with patellofemoral pain syndrome, right knee.

2.  Entitlement to service connection for myofascial pain syndrome of the trapezius muscle and medial scapular region, left (claimed as left shoulder condition), secondary to service-connected DJD with patellofemoral pain syndrome, left knee.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a thoracolumbar spine disability, secondary to service-connected bilateral knee disability (DJD with patellofemoral pain syndrome).

6.  Entitlement to service connection for mild tinea with fissure, left foot.

7.  Entitlement to service connection for a left lower extremity disability, to include neuropathy and radiculopathy, secondary to service-connected (DJD) with patellofemoral pain syndrome, left knee.

8.  Entitlement to service connection for a right lower extremity disability, to include neuropathy and radiculopathy, secondary to service-connected (DJD) with patellofemoral pain syndrome, right knee.

9.  Entitlement to a rating in excess of 10 percent for cyst, right inner thigh.

10.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) with patellofemoral pain syndrome, right knee.

11.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) with patellofemoral pain syndrome, left knee.

12.  Entitlement to a compensable disability rating for DJD with reduced extension range of motion, right knee.

13.  Entitlement to an increased rating for subluxation of left knee patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for a right thigh cyst, right knee patellofemoral pain syndrome, left knee patellofemoral pain syndrome, right knee DJD and left knee patella subluxation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

2.  A left shoulder disability was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

3.  A thoracolumbar spine disability was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

4.  The Veteran does not have a right elbow disability.

5.  The Veteran does not have a left elbow disability.
6.  The Veteran does not have a neurological disorder of the left lower extremity.

7.  The Veteran does not have a neurological disorder of the right lower extremity.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015). 

2.  A left shoulder disability was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015). 

3.  A thoracolumbar spine disability was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015). 

4.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a left elbow disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a left lower extremity disability, to include neuropathy and radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
7.  The criteria for service connection for a right lower extremity disability, to include neuropathy and radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The duties to notify and assist have been complied with in this matter.  Appropriate notice was given as to the nature of the evidence required to establish service connection and all necessary has been accomplished to the extent possible.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Right & Left Shoulder Disability

Service treatment records are negative for any evidence of a shoulder disability during active duty or at the time of the Veteran's discharge.  The Veteran's primary claim, however, is that his shoulder disability is related to his service-connected knee disability.

The post-service treatment records do not show treatment for the shoulders.

On VA examination in March 2011, there was no evidence of weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusions, episodes of dislocation or subluxation or inflammation.  Shoulder X-rays were negative bilaterally.  There was no bilateral shoulder disability diagnosed.  However, the examiner noted that anatomically, the knees do not cause myofascial pain syndrome of the trapezius muscles, and therefore, the claimed myofascial pain syndrome of the trapezius muscle and medial scapular region would not be caused by, a result of, or aggravated by the bilateral patellofemoral pain syndrome.

The Veteran contends that she has a current bilateral shoulder disability that developed during active military duty or possibly secondary to her service-connected bilateral DJD of the knees with patellofemoral pain syndrome.  See November 2010 Claim and March 2011 VA examination report. 

On VA examination in March 2011, X-rays of the shoulders were negative and there were no other signs or symptoms of a shoulder disability noted.  However, the Veteran was noted to have myofascial pain syndrome of the trapezius muscles.  Therefore, the Board will concede that the Veteran has a current bilateral shoulder disability.  Nevertheless, there is no competent evidence of a nexus between her current bilateral shoulder disability and either her active service or her service-connected bilateral knee disability.

As noted above, the Veteran asserts that her shoulder disabilities are related to her service-connected knee disabilities.  The Veteran's statements regarding the cause of her shoulder condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is considered to be competent to be able to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are considered competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the pain in the Veteran's shoulders is related to his bilateral knee disability is not something that can be determined by mere observation, and would require knowledge other than observable symptoms.  Nor is the question of such a relationship simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the conditions identified.  As such, the Board finds that the Veteran's statements as to how her bilateral shoulder disability was caused by her service-connected bilateral knee disability are not sufficient competent evidence as to a nexus.  

In summary, there is insufficient competent evidence relating the Veteran's bilateral shoulder disability to any event in her active service or to any of her service-connected disabilities.  There is also a persuasive medical opinion that explains why the Veteran's knee disability did not cause or aggravate his shoulder disability.  As a result, the Board finds that the Veteran's claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 

Thoracolumbar Spine Disability

Service treatment records are negative for any evidence of a thoracolumbar spine disability during active duty or at the time of the Veteran's discharge.

The post-service treatment records do not show treatment for the thoracolumbar spine.

On VA examination of the thoracolumbar spine in March 2011, there was no redness, swelling, warmth, rashes, scarring, spasms or point tenderness.  The spine was straight.  Flexion was 90 degrees, extension 30 degrees, left and right lateral
flexion 30 degrees, and left and right lateral rotation 30 degrees, all without any subjective or objective evidence of pain.  Three repetitions of flexion and extension were negative for additional pain, fatigue, weakness, lack of endurance or incoordination.  There was no muscle atrophy noted.   Straight leg raises were normal, bilaterally, with good resistance against resistance and Patrick's test was
negative.  Hip heights were equal.  Deep tendon reflexes were 2+12+.  There
was normal sensation to both lower extremities.  Skin was warm, pink and dry.  There were no rashes.  Gait, heel, toe, tandem walk and Romberg were negative.  Cranial nerves II through XII were intact.  There was no extremity weakness or numbness noted.  There was good strength against resistance with movement of the feet.  Lumbar spine and thoracic spine X-rays were negative.  There was no thoracolumbar spine disability diagnosed.  However, the examiner concluded that the claimed thoracic-lumbar spine strain without radiculopathy is not caused by, a result of, or aggravated by the bilateral patellofemoral pain syndrome.  The rationale given was that the treatment records are silent for evaluation of back pain or strain and the current examination showed normal range of motion.  He noted further that back strain can be caused by many factors, but patellofemoral pain syndrome is not one of them.

The Veteran contends that she has a current thoracolumbar spine disability that developed during active military duty or possibly secondary to her service-connected bilateral DJD of the knees with patellofemoral pain syndrome.  See November 2010 Claim and March 2011 VA examination report. 

On VA examination in March 2011, X-rays of the lumbar spine and thoracic spine were negative and there were no other signs or symptoms of a thoracolumbar spine disability noted.  However, the Veteran was noted to have a thoracic-lumbar spine strain.  Therefore, the Board will concede that the Veteran has a current thoracolumbar spine disability.  Nevertheless, there is no competent evidence of a nexus between her current thoracolumbar spine disability and either her active service or her service-connected bilateral knee disability.

As noted above, the Veteran asserts that her thoracolumbar spine disability is related to her service-connected knee disabilities.  The Veteran's statements regarding the cause of her thoracolumbar spine condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are considered competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's thoracolumbar spine strain is related to her bilateral knee disability is not something that can be determined by mere observation, and would require knowledge other than observable symptoms.  Nor is the question of such a relationship simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the conditions identified.  As such, the Board finds that the Veteran's statements as to how her thoracolumbar spine disability was caused by her service-connected bilateral knee disability are not competent evidence as to a nexus.  

There is no competent evidence relating the Veteran's thoracolumbar spine disability to any event in her active service or to any of her service-connected disabilities.  There is also once again competent medical opinion evidence that is against a relationship between any back disorder and the Veteran's service-connected knee disability, and comments from the examiner can reasonably be interpreted that the type of full motion exhibited on examination is not consistent with onset of any back disability dating back to service.  Thus, this claim must also be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Right & Left Elbow Disability

The evidence of record, including service treatment records and post-service treatment records, do not contain any evidence of complaints, treatment or a diagnosis related to the right or left elbow.

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Of record, are statements by the Veteran that assert that she has a bilateral elbow disability.  The Board recognizes that the Veteran may sincerely believe she has an elbow disability, and acknowledges that she, as well as her representative speaking on her behalf, is competent to report symptoms the Veteran experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  However, as a lay person, the Veteran is not competent to report that she has a clinically diagnosed elbow disability.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through his or her education, training or experience to offer medical diagnoses, statements, or opinions).  

Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has a specific bilateral elbow disability is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, she has not asserted that she is reporting a contemporaneous diagnosis by a medical professional, nor is there evidence of record that a medical professional has actually made a clinical diagnosis of an elbow disability.  As such, the Board finds that the Veteran's statements that she has a bilateral elbow disability are not competent evidence as to a diagnosis.  

In light of the absence of any competent evidence of a diagnosis of a right or left elbow disability, these claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right & Left Lower Extremity Disabilities

The evidence of record, including service treatment records and post-service treatment records, do not contain any evidence of complaints, treatment or a diagnosis related to a neurological disability of the right or left lower extremities.  

In fact, on VA examination in March 2011, the Veteran reported that she was unaware of any bilateral lower extremity condition, other than her bilateral knee disability.  She denied any numbness or tingling, pain, weakness, fatigue or functional loss.  She also denied any flare-ups related to the lower extremities with any neuropathy.  

The only contentions in the record that the Veteran has a neurological disability of the right or left lower extremity are her own statements.  The Board recognizes that the Veteran may sincerely believe she has a neurological disorder of the lower extremities and acknowledges that she, and her representative speaking on her behalf, is considered competent to report symptoms the Veteran experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  However, as a lay person, the Veteran is not competent to report that she has a diagnosis of peripheral neuropathy or radiculopathy.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has peripheral neuropathy or radiculopathy is a medically complex question, which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement for a current disability can also be met if there is a disability at any point during the appeal period or even shortly before the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, no medical professional of record has ever diagnosed peripheral neuropathy or radiculopathy of the lower extremities whatsoever at any point during the appeal period or shortly before the claim was filed.  Absent a competent diagnosis, any discussion regarding theories of entitlement to service connection are moot, the Veteran's claims are not valid, and the Board is precluded from granting service connection. 

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a thoracolumbar spine disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right lower extremity disability is denied.

Service connection for a left lower extremity disability is denied.






REMAND

Skin Disorder, Left Foot

Service treatment records are negative for any evidence of a skin disorder of the left foot during active duty.  A July 2006 post-deployment health assessment documented a rash to the arms, legs, face and hands, but did not specifically address symptoms or findings related to the feet.  The diagnosis at that time was possible atopic dermatitis versus lichen simplex.

The post-service treatment records do not show treatment for a skin disorder of the left foot.

On VA examination in March 2011, the soles of both feet were dry, left greater than the right, and somewhat consistent with tinea, but without satellite lesions.  There were no callosities.  Two small, superficial fissures were noted to the left heel only.  There was no drainage or signs of infection, and no other breakdown of the skin was noted.  There were no discrete rashes seen, and the feet were otherwise clear.  The examiner opined that the mild tinea pedis with fissure to the left foot was less likely as not caused by, a result of, or aggravated by the rash that was treated during
military service.  The rationale given was that the enlistment examination was negative; the rash on active duty was not located on the foot; and the rash during active duty was assessed as either atopic dermatitis or lichen, which are not the same findings or condition noted at that time (March 2011 examination).

Essentially, the examiner opined that, as there was no evidence of tinea pedis of the left foot in service, the Veteran's currently diagnosed tinea pedis of the left foot is not related to an injury or disease in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015). 

A left foot skin disorder is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a skin disorder of the left foot during active military duty and continuing since service.

The March 2011 examiner did not provide an opinion as to whether the left foot skin disorder identified after service is related to a disease or injury in service or to her reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the March 2011 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current left foot skin disorder is necessary.  38 C.F.R. § 4.2 (2015).

Increased Rating Claims

The last VA examination evaluating the service-connected cyst, right inner thigh was conducted in July 2012, over four years ago.  The last VA examination evaluating the service-connected right and left knee disabilities was conducted in March 2011, over five years ago.  A remand is warranted to obtain contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associated them with the claims file/e-folder.

2.  Following completion of the above, schedule the Veteran for a new VA skin disease examination to determine the nature and etiology of any current left foot skin disorder, to include tinea pedis.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder of the left foot, including tinea pedis, is the result of an injury or disease in active service, including the in-service diagnosis of possible atopic dermatitis versus lichen simplex.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a VA examination to evaluate the current severity of her service-connected cyst, right inner thigh.  All indicated tests and studies shall be conducted.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right inner thigh cyst under the appropriate rating criteria.  

Specifically, the examiner shall report the nature and severity of all residuals of the Veteran's cyst, right inner thigh, including any orthopedic and neurologic impairment. 

The examiner should also evaluate the Veteran's residual scar from his cyst, right inner thigh.  For any scar identified, he or she should provide the size and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar. 

4.  Then, schedule the Veteran for a new VA examination to evaluate the current severity of the left and right knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should specifically report the ranges of left and right knee flexion and extension in degrees, and whether either knee disability is manifested by weakened movement, lack of endurance, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation, and express an opinion as to the severity of such instability or subluxation.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


